DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 2014/0361077 A1).
Regarding claim 18, Davidson teaches a method comprising: receiving, via a first antenna array, a signal of a first type (see fig. 2 and par. 0057-0059: The robot 105 can include an RFID subsystem 265 having an RFID reader 270 and one or more antennas 272; The RFID reader 270 can be capable of reading a variety of RFID tag protocols, including both active protocols and passive protocols, such as EPC GEN-2, ISO-18000-6, or ISO-18000-7; The reader 270 can be configured to detect an electronic tag; The robot 105 includes an array of antennas 272); processing the signal of the first type using a first set of processing elements according to a first instruction set (see pars. 0069-0070: The robot 105 can collect information from the tag 300 where the information can include, for example, tag ID number, channel number, date of detection, time of detection, number of reads, or any combination of these; The information collected by the robot 105 can be processed to give an estimate of the location of the tag 300 at a particular time); generating a signal of a second type based on the processed signal of the first type in accordance with a second instruction set (see fig. 1 and par. 0093: the robot 105 transmits all data related to the inventory routine to the inventory/localizing manager 115, the base station 110, and/or a user computing device upon termination of the routine; par. 0037: A user computing device 145, such as a desktop computer, laptop, smart phone (e.g., an IPHONE or ANDROID device), tablet or other mobile device, may be able to communicate with the rail-mounted robotic inventory/locating system 100 via the network 150); and transmitting the signal of the second type via second antenna array (see par. 0089 and fig. 1: the robot 105 determines the position of the tags that it reads. In some embodiments, the robot 105 reports the tag information to the inventory/localizing manager 115, the robotic base station 110, and/or the network 150; par. 0093: the robot 105 transmits all data related to the inventory routine to the inventory/localizing manager 115, the base station 110, and/or a user computing device upon termination of the routine; par. 0037: A user computing device 145, such as a desktop computer, laptop, smart phone (e.g., an IPHONE or ANDROID device), tablet or other mobile device, may be able to communicate with the rail-mounted robotic inventory/locating system 100 via the network 150).

Regarding claim 8, Davidson teaches and shows an apparatus (see fig. 2: the rail-mounted robot 105) comprising a plurality of antennas configured to receive a signal of a first type (see fig. 2A and par. 0057-0059: The robot 105 can include an RFID subsystem 265 having an RFID reader 270 and one or more antennas 272; The RFID reader 270 can be capable of reading a variety of RFID tag protocols, including both active protocols and passive protocols, such as EPC GEN-2, ISO-18000-6, or ISO-18000-7; The reader 270 can be configured to detect an electronic tag; The robot 105 includes an array of antennas 272); a dispatch unit configured to provide first and second instruction sets to be performed by first and second sets of processing elements (see fig. 2A: The mobile robot 105 can also use its RFID reader 270; The robot 105 can also include a communication interface 275 for receiving and/or transmitting data over a communications link); and an integrated circuit coupled to the plurality of antennas, the integrated circuit including the first and second sets of processing elements (see fig. 2A: The main controller 220 can be in communication with the RFID subsystem 265 and a communication interface 275), wherein the first set of processing elements is configured to process the signal of the first type in accordance with the first instruction set (see pars. 0069-0070: The robot 105 can collect information from the tag 300 where the information can include, for example, tag ID number, channel number, date of detection, time of detection, number of reads, or any combination of these; The information collected by the robot 105 can be processed to give an estimate of the location of the tag 300 at a particular time) and wherein the second set of processing elements is configured to receive a processed signal based on the signal of the first type and to generate a signal of a second type based on the processed signal in accordance with the second instruction set (see fig. 1 and par. 0093: the robot 105 transmits all data related to the inventory routine to the inventory/localizing manager 115, the base station 110, and/or a user computing device upon termination of the routine; par. 0037: A user computing device 145, such as a desktop computer, laptop, smart phone (e.g., an IPHONE or ANDROID device), tablet or other mobile device, may be able to communicate with the rail-mounted robotic inventory/locating system 100 via the network 150).
Regarding claim 15, Davidson teaches and shows wherein the signal of the first type corresponds to a radio frequency signal (see par. 0006 and fig. 2A: the robot 105 detects and records electronic tag IDs and related data, such as radio frequency (RF) characteristics of the communication link with a particular tag and the position of the robot 105 at the time of the communication link).
Regarding claim 16, Davidson teaches and shows wherein the signal of the second type corresponds to a cellular signal (see par. 0060 and fig. 2A: The communications link can be via a wired and/or wireless communication link, such as Ethernet, Bluetooth, 802.11a/b/g/n, infrared, universal serial bus (USB), IEEE 1394 interface, or the like; par. 0037 and fig. 1: A user computing device 145, such as a desktop computer, laptop, smart phone (e.g., an IPHONE or ANDROID device), tablet or other mobile device, may be able to communicate with the rail-mounted robotic inventory/locating system 100 via the network 150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2014/0361077 A1) in view of Heiman et al. (US 2006/0273907 A1).
Regarding claim 12, Davidson does not mention a plurality of switches configured to transmit the processed signal of the first type from the first set of processing elements to the second set of processing elements. Heiman et al. teach and show a plurality of switches configured to transmit the processed signal of the first type from the first set of processing elements to the second set of processing elements (see fig. 1 and par. 0029: The processor 20 controls the various components. The processor 20 is adapted to: (i) read the status of switches 18, (ii) control speech or voice generation by the digital to analog converter and speaker 28, (iii) retrieve information of instruction from memory unit 16 as well as write information to the memory unit 16, (iv) exchange information with a computerized entity or another toy either via interface 22 or via transceiver 24, or via RFID communication channel(it is noted that the RFID reader can be activated in a way that two RFID reader can exchange information), (v) exchange information with RFID reader 30, (vi) to receive timing stamps from timing unit 14, (vii) to perform voice recognition in response to digital signals provided by analog to digital converter 40, and the like. The processor 20 can also control a controllable switch (illustrated in FIG. 3)) that is connected to a RFID antenna array). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Heiman et al. to the apparatus of Davidson in order for for exchanging signals with a computerized entity.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to independent claim 1, the closest prior art, Davidson (US 2014/0361077 A1) and Singh (US 2016/0227598 A1) all teach receiving a radio frequency signal at a first plurality of antennas and processing the radio frequency signal using the first set of processing elements in accordance with the first instruction set to provide a processed signal relating to the radio frequency signal; loading a second instruction set to a second set of processing elements. The above prior art, either singular or in combination, fails to teach loading a first instruction set to a first set of processing elements, loading the second instruction set to the second set of processing elements, and providing the processed signal to the second set of processing elements and further processing the processed signal in accordance with the second instruction set to provide data packets for transmission via a cellular or WiFi network; and transmitting the data packets using a second plurality of antennas, in combination with all other limitations in the claim(s) as defined by applicant. Therefore, it is allowable.
Claims 2-7 depend on claim 1. Therefore, they are allowable.

Claims 9-11, 13-14, 17, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9-11, the prior art fails to teach a cellular interface coupled to the plurality of antennas and to the integrated circuit, the cellular interface configured to transmit the signal of the second type via the plurality of antennas, as specified in claim 9. Therefore, it is allowable.
Regarding claim 13, the prior art fails to teach wherein a portion of the first set of processing elements is dynamically added to or added from the second set of processing elements based on a signaling volume, as specified in claim 13. Therefore, it is allowable.
Regarding claim 14, the prior art fails to teach wherein the dispatch unit is further configured to receive the plurality of instruction sets from a memory and load the first and second instruction sets onto the first and second sets of processing elements, as specified in claim 14. Therefore, it is allowable.
Regarding claim 17, the prior art fails to teach a network on chip (NOC) configured to facilitate communication between the first and second sets of processing elements and the dispatch unit, as specified in claim 17. Therefore, it is allowable.
Regarding claim 19, the prior art fails to teach converting the processed signal of the first type into a data packet for transmission, as specified in claim 19. Therefore, it is allowable.
Regarding claim 20, the prior art fails to teach dynamically adding a portion of the first set of processing elements to the second set of processing elements as processing elements of a second set of processing elements based partly on an indication of a processing load increase to an amount of data processed by the second set of processing elements, as specified in claim 20. Therefore, it is allowable.
Regarding claim 21, the prior art fails to teach loading the first instruction set to the first set of processing elements; and loading the second instruction set to the second set of processing elements, as specified in claim 21. Therefore, it is allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643